PER CURIAM.
Petitioner is granted the right to a belated appeal.
The motion for post-conviction relief was denied without an evidentiary hearing. This appeal therefore proceeds under Rule 9.140(g), Florida Rules of Appellate Procedure.
We have examined the motion, the order and a memorandum of law filed in the trial court and find that the motion is insufficient on its face and was therefore properly denied.
The order of the trial court is therefore affirmed.
AFFIRMED.
BERANEK, HERSEY and HURLEY, JJ., concur.